MEMORANDUM **
Leo Leon Edwards appeals from the lifetime term of supervised release imposed following his guilty-plea conviction for failure to register as a convicted sex offender, in violation of 18 U.S.C. § 2250(a). We have jurisdiction under 28 U.S.C. § 1291, and we dismiss.
Edwards contends that the district court abused its discretion and failed to explain adequately the imposition of a lifetime term supervised release. The valid and enforceable appeal waiver precludes our review of these contentions. See United States v. Watson, 582 F.3d 974, 986-88 (9th Cir.2009).
DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.